     Case 2:20-cv-05509-CBM-KES Document 1 Filed 06/22/20 Page 1 of 8 Page ID #:1




 1   NEDA FARAH S.B.N. 269819
     FARAH LAW, P.C.
 2   8383 Wilshire Blvd, Suite 510
     Beverly Hills, CA 90211
 3   310-666-3786 / 775-261-1726
     neda@nedafarahlaw.com
 4   Attorney for Plaintiff,
     SHAWNA JONES
 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8                               CENTRAL DISTRICT OF CALIFORNIA

 9
                                                       Case No.:
10   SHAWNA JONES, Individually, and on
     behalf of similarly situated consumers,
11                                                     COMPLAINT AND
                    Plaintiff,                         DEMAND FOR JURY TRIAL
12
            vs.
13

14   TRANSWORLD SYSTEMS INC., d/b/a TSI,

15                  Defendant.

16

17
            Plaintiff, Shawna Jones (“Plaintiff”), hereby alleges:
18
                                    PRELIMINARY STATEMENT
19
     1.     This is an action for damages arising from Defendant’s violations of the Fair Debt
20
     Collection Practices Act, 15 USC § 1692 (hereinafter “FDCPA”), and the Rosenthal Fair Debt
21
     Collection Practices Act, California Civil Code § 1788, et seq. (hereinafter “the Rosenthal Act” or
22
     “RFDCPA”), and the California Consumer Credit Reporting Agencies Act California Civil Code
23
     § 1785.1, et seq. (“CCCRA”).
24

25                                   JURISDICTION AND VENUE




                                                                                                 -1-
     Case 2:20-cv-05509-CBM-KES Document 1 Filed 06/22/20 Page 2 of 8 Page ID #:2



     1.       This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331 and 13 U.S.C.
 1
     §1367.
 2

 3   2.    Venue is proper in this district under 28 U.S.C §1391(b).

 4                                               PARTIES

 5   3.       Plaintiff is a natural person, who at all relevant times has resided in Los Angeles,

 6   California. Plaintiff is both a natural person and a consumer.
 7   4.       Transworld Systems Inc. (hereinafter “Defendant”) is a corporation doing business in the
 8
     State of California, and operating from an address at 500 Virginia Drive, Suite 514, Fort
 9
     Washington, Pennsylvania 19034.
10
     5.       Defendant is a “debt collector” as the phrase is defined and applied under 15 U.S.C.
11
     §1692(a) of the FDCPA in that they regularly attempt to collect on debts primarily incurred for
12
     personal, family or household purposes.
13
                                         FACTUAL STATEMENT
14
     6.       Defendant is seeking to collect an alleged debt from Plaintiff stemming from private
15

16   student loans.

17   7.       Defendant is seeking approximately $45,000 from Plaintiff.

18   8.       To that end, Defendant credit reported information to TransUnion, a credit reporting

19   agency. The information reported is considered derogatory because it indicates that Plaintiff has
20   not made payment on a debt owed. Accordingly, the reporting results in a lower credit score.
21
     9.       In August 2019, after reviewing her credit report, Plaintiff recognized that Defendant was
22
     reporting the single alleged debt as two separate accounts as due and owing simultaneously.
23
     10.      As a result, Plaintiff was made to appear as delinquent on two accounts, while Defendant
24
     was truly only seeking to collect on a single account.
25




                                                                                                 -2-
     Case 2:20-cv-05509-CBM-KES Document 1 Filed 06/22/20 Page 3 of 8 Page ID #:3



     11.     Upon information and belief, Defendant made a duplicate reporting in order to further
 1
     incentivize payment.
 2

 3   12.     Not only was Plaintiff’s score depressed as a result of this duplicate reporting, Plaintiff’s

 4   debt-to-income ratio was drastically impacted by doubling Plaintiff’s alleged debt from

 5   approximately $45,000 to approximately $90,000.

 6                                   CLASS ACTION ALLEGATIONS
 7                                                   The Class
 8
     13.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure (“FRCP”), Plaintiff seeks
 9
     certification of the classes, initially defined as follows:
10

11
             National Class: All consumers within the United States that have had alleged debts

12
             credit reported in duplicate to any credit reporting agency within one year prior to

13
             the filing of this complaint concerning debts incurred for personal, familial, or

14
             household use.

15
             California Class: All consumers with a California address that have had alleged debts

16
             credit reported in duplicate to any credit reporting agency within one year prior to

17
             the filing of this complaint concerning debts incurred for personal, familial, or

18
             household use.

19
     14.     Excluded from the Classes is Defendant herein, and any person, firm, trust, corporation, or
20
     other entity related to or affiliated with Defendant, including, without limitation, persons who are
21
     officers, directors, employees, associates, or partners of Defendant.
22
                                                    Numerosity
23
     15.     Upon information and belief, Defendant engaged in duplicate reporting for hundreds of
24

25   consumers throughout the State of California, or alternatively, the United States, each of which




                                                                                                   -3-
     Case 2:20-cv-05509-CBM-KES Document 1 Filed 06/22/20 Page 4 of 8 Page ID #:4



     violates the FDCPA, RFDCPA, and CCCRA. The members of the Class, therefore, are believed
 1
     to be so numerous that joinder of all members is impracticable.
 2

 3   16.    Under the FDCPA, duplicate reporting communications sent from Defendant, received by

 4   the Class, are to be evaluated by the objective standard of the hypothetical “least sophisticated

 5   consumer.”

 6   17.    The exact number and identities of the members of the Class are unknown at this time and
 7   can only be ascertained through discovery. Identification of the members of the Class is a matter
 8
     capable of ministerial determination from Defendant’s records.
 9
                                        Common Questions of Law and Fact
10
     18.    There are questions of law and fact common to the class that predominates over any
11
     questions affecting only individual Class members. These common questions of law and fact
12
     include, without limitation: (i) whether Defendant violated various provisions of the FDCPA,
13
     RFDCPA, and CCCRA; (ii) whether Plaintiff and the Class have been injured by Defendant’s
14
     conduct; (iii) whether Plaintiff and the Class have sustained damages and are entitled to restitution
15

16   as a result of Defendant’s wrongdoing and, if so, what is the proper measure and appropriate

17   statutory formula to be applied in determining such damages and restitution; and (iv) whether

18   Plaintiff and the Class are entitled to declaratory and/or injunctive relief.

19                                                 Typicality
20   19.    Plaintiff’s claims are typical of the claims of the members of the Class, and Plaintiff has
21
     no interests adverse or antagonistic to the interests of other members of the Class.
22
                              Protecting the Interests of the Class Members
23
     20.    Plaintiff will fairly and adequately represent the Class members’ interests in that Plaintiff’s
24
     counsel is experienced and, further, anticipates no impediments in the pursuit and maintenance of
25
     the Class Action as sought herein.




                                                                                                    -4-
     Case 2:20-cv-05509-CBM-KES Document 1 Filed 06/22/20 Page 5 of 8 Page ID #:5



                          Proceeding Via Class Action is Superior and Advisable
 1
     21.     A class action is superior to other methods for the fair and efficient adjudication of the
 2

 3   claims herein asserted.

 4   22.     The members of the Class are generally unsophisticated individuals, whose rights will not

 5   be vindicated in the absence of a Class Action.

 6   23.     Prosecution of separate actions by individual members of the Class would create the risk
 7   of inconsistent or varying adjudications resulting in the establishment of inconsistent or varying
 8
     standards for the parties.
 9
     24.     A Class Action will permit a large number of similarly situated persons to prosecute their
10
     common claims in a single forum simultaneously, efficiently, and without the duplication of effort
11
     and expense that numerous individual actions would engender. Class treatment also will permit
12
     the adjudication of relatively small claims by many Class members who could not otherwise afford
13
     to seek legal redress for the wrongs complained of herein.
14
     25.     Absent a Class Action, the members of the Class will continue to suffer losses borne from
15

16   Defendant’s breaches of Class members’ statutorily protected rights as well as monetary damages,

17   thus allowing and enabling: (a) Defendant’s conduct to proceed and; (b) Defendant to further enjoy

18   the benefit of its ill-gotten gains.

19   26.     Defendant has acted, and will act, on grounds generally applicable to the entire Class,
20   thereby making appropriate a final injunctive relief or corresponding declaratory relief with respect
21
     to the Class as a whole.
22

23
                                       COUNT I
24             VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT,
                                  15 USC § 1692 et seq.
25




                                                                                                   -5-
     Case 2:20-cv-05509-CBM-KES Document 1 Filed 06/22/20 Page 6 of 8 Page ID #:6



     27.      Plaintiff repeats, re-alleges, and reincorporates the allegations contained in the paragraphs
 1
     above and incorporates them as if set forth specifically herein.
 2

 3   28.      Defendant’s false and deceptive representations violated 15 USC § 1692e, e(2), e(8) and

 4   e(10).

 5   29.      Duplicate reporting is also unfair and abusive in violation of 15 USC § 1692f and § 1692d.

 6   30.      As a result of Defendant’s wrongful collection practices, Plaintiff has been damaged and is
 7
     entitled to relief.
 8

 9
                                 COUNT II
10    VIOLATION OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT,
                       CALIFORNIA CIVIL CODE §§ 1788.17
11
     31.      Plaintiff repeats, re-alleges, and reincorporates the allegations contained in the paragraphs
12
     above and incorporates them as if set forth specifically herein.
13
     32.      Defendant has engaged in illegal conduct against Plaintiff in violation of 15 USC §§ 1692e
14
     1692f, and 1692d.
15

16
     33.      The Rosenthal Act, California Civil Code § 1788.17, requires every debt collector

17   (Defendant) attempting to collect a consumer debt to comply with the provisions of “Sections

18   1692b to 1692j, inclusive, of, and shall be subject to the remedies in Section 1692k of Title 15 of

19   the United States Code.”

20   34.      Accordingly, Defendant’s conduct violates the Rosenthal Act.
21
     35.      As a result of Defendant’s wrongful collection practices, Plaintiff has been damaged and is
22
     entitled to relief.
23
                                    COUNT III
24         VIOLATION OF THE CONSUMER CREDIT REPORTING AGENCIES ACT,
                        CALIFORNIA CIVIL CODE § 1785.1 et seq.
25




                                                                                                    -6-
     Case 2:20-cv-05509-CBM-KES Document 1 Filed 06/22/20 Page 7 of 8 Page ID #:7



     36.    Plaintiff repeats, re-alleges, and reincorporates the allegations contained in the paragraphs
 1
     above and incorporates them as if set forth specifically herein.
 2

 3   37.    At all times pertinent hereto, Transworld was a “person” as that term is used and defined

 4   within the California Consumer Credit Reporting Agencies Act (“CCCRA”).

 5   38.    Transworld willfully and negligently supplied TransUnion with information about Plaintiff

 6   that was false, misleading, and inaccurate.
 7   39.    Transworld willfully and negligently failed to comply with the requirements imposed on
 8
     furnishers of information pursuant § 1785.25.
 9
     40.    Transworld’s conduct, action and inaction was willful, rendering it liable for actual
10
     damages, punitive damages, and any other relief the Court deems proper. In the alternative,
11
     Transworld was negligent entitling the Plaintiff to recover actual damages.
12
            WHEREFORE, Plaintiff, Shawna Jones, respectfully requests that this Court do the
13
     following for the benefit of Plaintiff:
14
                1. Enter an Order declaring Defendants’ actions, as described above, in violation of
15

16                  the FDCPA, RFDCPA, and CCCRA;

17              2. Appoint Plaintiff as the Representative for the Classes, and appoint Plaintiff’s

18                  Counsel as Lead Counsel for the Classes;

19              3. Enter judgment against the Defendant for statutory, actual, and punitive damages;
20              4. Award costs and reasonable attorneys’ fees; and,
21
                5. Grant such other and further relief as may be just and proper.
22

23
                                               JURY TRIAL DEMAND
24
            Plaintiff demands a jury trial on all issues so triable.
25




                                                                                                  -7-
     Case 2:20-cv-05509-CBM-KES Document 1 Filed 06/22/20 Page 8 of 8 Page ID #:8




 1

 2         Dated: June 22, 2020.
 3                                      /s/ Neda Farah______
 4                                      NEDA FARAH S.B.N. 269819
                                        FARAH LAW, P.C.
 5                                      8383 Wilshire Blvd, Suite 510
                                        Beverly Hills, CA 90211
 6                                      310-666-3786 / 775-261-1726
                                        neda@nedafarahlaw.com
 7                                      Attorney for Plaintiff,
                                        Shawna Jones
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                                            -8-
